Citation Nr: 0419464	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  94-34 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty July 1972 to April 1974.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the North Little Rock Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO), which among other things 
denied the attempt to reopen the claim for service connection 
for asthma.   

In a September 1999 decision, the Board reopened the 
veteran's claim for entitlement to service connection for 
asthma, but then denied it as not well grounded.  The veteran 
appealed the denial to the U.S. Court of Appeals for Veterans 
Claims (CAVC), which in a January 2001 Order, vacated the 
September 1999 Board decision and remanded the case for 
readjudication in light of the recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA).   

In August 2001, the Board remanded the instant claim for 
further adjudication.  In June 2002, the Board again remanded 
the instant claim because of the RO's failure to conduct the 
development mandated in the Board's August 2001 Remand.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In 
June 2003, the Board again denied entitlement to service 
connection for asthma.  The veteran appealed this denial to 
CAVC, which in a May 2004 Order, granted a Joint Motion and 
vacated and remanded the case for readjudication consistent 
with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Essentially, the CAVC granted the Joint Motion for Remand to 
apply the proper legal standard for rebutting the presumption 
of soundness so as to be consistent with a July 2003 VA 
General Counsel opinion; to provide sufficient reasons and 
bases for its decision, since there was an omission of a 
relevant service medical record entry in the Board's 
decision;  and to ensure compliance with previous Remand 
orders in the appeal, since the medical opinion obtained at 
the Board's request in a Remand did not respond to the 
specific question the Board had asked.  These matters will 
need to be addressed on Remand.  

In addition, the Board notes that while in service, the 
veteran identified a specific physician and hospital that 
provided treatment for his asthma prior to service.  An 
attempt should be made to obtain the records of this 
treatment.  


Based on the foregoing, this case is REMANDED for the 
following:

1.  Ensure that all notice and 
development required by the VCAA has been 
done.   The veteran should be 
specifically informed about any 
information and evidence not of record 
that is necessary to substantiate the 
claim; the information and evidence that 
VA will seek to provide; the information 
and evidence he is expected to provide; 
and he should be requested to provide 
copies of any evidence in his possession 
that pertains to the claim not currently 
of record.  Additionally, the veteran 
should be informed of the evidentiary 
requirements for service connection, and 
the presumption of soundness under 
38 U.S.C.A. § 1111.   

2.  After obtaining appropriate 
authorization and if possible, more 
specific dates of treatment from the 
veteran, an attempt should be made to 
obtain the records of the veteran's pre-
service treatment for asthma from 
"Chickasaw Hospital, Dr. W.O. Green, 
Blytheville, Ark 72315" which he 
identified in a January 1973 Report of 
Medical History.  

3.  Provide the claims file to the 
physician who conducted the September 
2002 Respiratory examination of the 
veteran, and request this person review 
the record and provide an addendum to his 
report to include an opinion as to 
whether asthma clearly and unmistakably 
existed prior to service, and if so, 
whether asthma clearly an unmistakably 
was aggravated in service.  (The 
physician should be informed that the 
opinion is requested to be worded in 
these terms "clear and unmistakable" in 
order to comply with the language of 
relevant law.)  The medical rationale for 
any opinion should be provided.  If the 
requested physician is not available, the 
file should be provided to another 
physician to provide the opinion sought, 
and if an examination of the veteran is 
necessary, that should be arranged.  

4.  The veteran and his representative 
should be advised that he may submit 
other evidence to support the claim of 
entitlement to service connection for 
asthma.  

5.  After the above development has been 
attempted, the RO should review the 
record and ensure that it complies with 
the REMAND.  If not, the RO should 
undertake remedial action prior to 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

6.  The RO should readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



